DETAILED ACTION
This Final action is responsive to communications: 12/17/2021
Applicant amended claims 1, 5, 8-10, 12-13, 15; added none, cancelled none. Claims 1-19 are pending. Claim 1 is independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 02/08/2021.  This IDS has been considered.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ong (US 2012/0020159 A1),  in view of  Lewis (US 7796417 B1).
Regarding independent claim 1, Ong teaches a non-volatile static random-access memory NV-SRAM device including a plurality of bit-cells (para [0048]: “nonvolatile SRAM memory array”, see Fig. 9: 300 cells. See Examiner annotated version of Figure 9 for all Ong Fig. 9 references), 
comprising: 
an SRAM bit-cell (Fig. 9: 210); 
a first bit-line (Fig. 9: BL, BLB) connected via a first access element (Fig. 9: T1, T2) to the SRAM bit-cell (Fig. 9: 210); 

    PNG
    media_image1.png
    630
    501
    media_image1.png
    Greyscale

a non-volatile bit-cell (para [0067] and Fig. 9: MTJS, MTJSB) connected via a switch (Fig. 9: T3, T4) to the SRAM bit-cell (Fig. 9: 210), 
wherein the non-volatile bit-cell comprises a pair of nonvolatile memory elements (para [0067]: MTJS, MTJSB); and 
(Fig. 9: SL, SLB), wherein  (para [0067]),
wherein the NV-SRAM device is configured to 
independently write data from the first bit-line (Fig. 9: BL, BLB) into the SRAM bit-cell (Fig. 9: 210) through the first access element (Fig. 9: T1, T2 in context of para [0062], liens 1-6: data loaded to SRAM), and 
from each second bit-line (Fig. 9: SL, SLB) into the non-volatile bit-cell (Fig. 9: MTJS, MTJSB) through the respective one of the pair of second access elements (para [0067], lines 8-20: “…different complementary write voltage values can be applied to the cell …to optimize…write operation separately for the volatile and for the NVM portions of the cell…”).
Ong is silent with respect to each second bit-line is independently connected to one of the nonvolatile memory elements via a respective one of a pair of second access elements.
Lewis teaches - 
each second bit-line (Fig. 1: data1 line, data2 line) is independently connected to one of the nonvolatile memory elements (Fig. 1: 107, 108) via a respective one of a pair of second access elements (Fig. 1: 103, 106 are controlled independently using program 1, program 2).
Ong and Lewis are in analogous field of art of non-volatile SRAM read, write operation.

Regarding claim 2, Ong and Lewis teach the NV-SRAM device according to claim 1. Ong teaches wherein the NV-SRAM device is configured to read data from the non-volatile bit-cell into the SRAM bit-cell through the switch in an enabled state (para [0063]: “…complementary or differential data bit stored on the volatile or NVM portion of the cell can be quickly and directly transferred to the NVM or volatile portion of the cell respectively, without having to process the data by an ancillary sensing circuit outside the memory cell...”).
Regarding claim 3, Ong and Lewis teach the NV-SRAM device according to claim 1. Ong teaches wherein the non-volatile bit-cell comprises a resistive memory element (para [0063], lines 14-18).
Regarding claim 4, Ong and Lewis teach the NV-SRAM device according to claim 3. Ong teaches wherein the resistive memory element comprises a spin-transfer-torque magnetoresistive random access memory (STT-MRAM) element, a resistive random access memory (RRAM) element, or a phase-change random access memory (PC-RAM) element (para [0063], lines 14-18)
Regarding claim 5, Ong and Lewis teach the NV-SRAM device according to claim 3. Lewis teaches wherein the second access element comprises a transistor (Fig. 1: 103, 106 nmos).

Regarding claim 6, Ong and Lewis teach the NV-SRAM device according to claim 1. Ong teaches wherein the non-volatile bit-cell comprises a voltage-controlled magnetic anisotropy (VCMA) memory element (see teachings associated with Fig. 1A-Fig. 5: MRAM layer which can be used non-volatile element with  reference layer and free layer).
Regarding claim 7, Ong and Lewis teach the NV-SRAM device according to claim 6. Ong teaches wherein the VCMA memory element comprises a magnetic tunnel junction (MTJ) memory element (para [0008]).
Regarding claim 16, Ong and Lewis teach a method of operating the NV-SRAM device according to claim 1. Ong teaches - 
wherein the method comprises, for writing into the non-volatile bit-cell: reading data from the SRAM bit-cell to the first bit-line through the first access element; and 
writing the data from the second bit-line into the non-volatile bit-cell through the second access element (Under MPEP 2112.02,  if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. see Ong Fig. 9 in context of para [0062], para [0063] and SUMMAT section)  .
Regarding claim 17, Ong and Lewis teach the method according to claim 16. Ong teaches wherein, for the writing into the non-volatile bit-cell: the reading of the data (Under MPEP 2112.02,  if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. see Ong Fig. 9 in context of para [0062], para [0063] and SUMMAT section)  .
Regarding claim 18, Ong and Lewis teach the method according to claim 16, wherein writing into a plurality of non-volatile bit-cells is performed word-line by word-line (Under MPEP 2112.02,  if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. see Ong Fig. 9 in context of para [0062], para [0063] and SUMMAT section).
Regarding claim 19, Ong and Lewis teach the method according to claim 16. Ong teaches wherein the method further comprises, for reading data from the non-volatile bit-cell into the SRAM bit-cell: enabling the switch between the non-volatile bit-cell and the SRAM bit-cell; and ramping-up a restore voltage applied to the nonvolatile bit-cell or ramping-up a supply voltage applied to the SRAM bit-cell (Under MPEP 2112.02,  if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. see Ong Fig. 9 in context of para [0062], para [0063] and SUMMAT section)..

8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2019/0244666 A1), in view of  Lewis (US 7796417 B1).
Regarding independent claim 1, Hsu teaches a non-volatile static random-access memory NV-SRAM device (para [0054], para [0007]) including a plurality of bit-cells (e.g. Fig. 2G: 2 and para [0007]: S-RRAM cells. See Examiner annotated version of Hsu Fig. 2G for all Fig. 2G references), 
wherein each bit-cell comprises: 
an SRAM bit-cell (Fig. 2G: 1a); 
a first bit-line (Fig. 2G: BL, BLB) connected via a first access element (Fig. 2G: T1, T2) to the SRAM bit-cell (Fig. 2G: 1a); 
a non-volatile bit-cell (Fig. 2G: 2a, 2b) connected via a switch (Fig. 2G: 213a, 213b) to the SRAM bit-cell (Fig. 2G: 1a), wherein the non-volatile bit-cell comprises a pair of nonvolatile memory elements (Fig. 2G: 2a, 2b); and 
a pair of second bit-lines (Fig. 2G: b1, b2), wherein (Fig. 2G: 2a, 2b) via a respective one of a pair of second access elements (Fig. 2G: 214a, 214b),

    PNG
    media_image2.png
    749
    658
    media_image2.png
    Greyscale



independently write data (see Fig. 2G circuitry configuration) from the first bit-line (Fig. 2G: BL, BLB) into the SRAM bit-cell (Fig. 2G: 1a) through the first (Fig. 2G: T1, T2) access element (see e.g. Fig. 2G in context of para [0087], para [0088]), and 
from the second bit-line (Fig. 2G: b1, b2) into the non-volatile bit-cell (Fig. 2G: 2a, 2b) through the respective one of the pair of second access elements  (Fig. 2G: 214a, 214b in context of para [0083]).
Hsu is silent with respect to each second bit-line is independently connected to one of the nonvolatile memory elements via a respective one of a pair of second access elements.
Lewis teaches - 
each second bit-line (Fig. 1: data1 line, data2 line) is independently connected to one of the nonvolatile memory elements (Fig. 1: 107, 108) via a respective one of a pair of second access elements (Fig. 1: 103, 106 are controlled independently using program 1, program 2).
Hsu and Lewis are in analogous field of art of non-volatile SRAM read, write operation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lewis into the teachings of Hsu such that additional access element can be employed in apparatus in order to have additional usage of non-volatile resistive cells “..accessed as a bulk memory array…” (col. 2, lines 60-65).

Regarding claim 2, Hsu and Lewis teach the NV-SRAM device according to claim 1. Hsu teaches wherein the NV-SRAM device is configured to read data from the non-volatile bit-cell into the SRAM bit-cell through the switch in an enabled state (Fig. 2G and Fig. 1A in context of para [0077]. See also para [0060]).
Regarding claim 3, Hsu and Lewis teach the NV-SRAM device according to claim 1. Hsu teaches wherein the non-volatile bit-cell comprises a resistive memory element (para [0077]: RRAM cell with set and reset states).
Regarding claim 4, Hsu and Lewis teach the NV-SRAM device according to claim 3. Hsu teaches wherein the resistive memory element comprises a spin-transfer-torque magnetoresistive random access memory (STT-MRAM) element, a resistive random access memory (RRAM) element, or a phase-change random access memory (PC-RAM) element (see para [0007]).
Regarding claim 5, Hsu and Lewis teach the NV-SRAM device according to claim 3. Hsu teaches  wherein one or both of the pair of second access elements comprise a transistor wherein the second access element comprises a transistor (Fig. 2G: 214a, 214b is nmos transistor).
Regarding claim 6, Hsu and Lewis teach the NV-SRAM device according to claim 1. Hsu teaches wherein the non-volatile bit-cell comprises a voltage-controlled magnetic anisotropy (VCMA) memory element (Fig. 2L: 221 as MRAM layer which can be used non-volatile element. See para [0093]: Fixed Layer-MgO-Free Layer).
Regarding claim 7, Hsu and Lewis teach the NV-SRAM device according to claim 6. Hsu teaches wherein the VCMA memory element comprises a magnetic tunnel junction (MTJ) memory element (para [0093]: magnetic layer used).
Regarding claim 8, Hsu teaches the NV-SRAM device according to claim 6. Hsu is silent with respect to wherein the second access element comprises a diode.
Lewis teaches - 
One or both of the pair of second access element comprises a diode (Fig. 5: 503 access element is diode. See col. 8, liens 7-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lewis into the teachings of Hsu such that diode can be employed as access element in order to reduce area and improve access speed.
Regarding claim 9, Hsu and Lewis teach the NV-SRAM device according to claim 1. Hsu teaches wherein the switch (Fig. 2G: 213a, 213b) is connected between the first access element (Fig. 2G: T1, T2) and one or both of the pair of second access elements (Fig. 2G: 214a, 214b).
Regarding claim 10, Hsu and Lewis teach the NV-SRAM device according to claim 1. Hsu teaches wherein one or more of the first access element (Fig. 2G: T1, T2), the pair of second access elements (Fig. 2G: 214a, 214b) and the switch (Fig. 2G: 213a, 213b) comprise a transistor (see  nmos transistors employed).
Regarding claim 11, Hsu and Lewis teach the NV-SRAM device according to claim 10. Hsu teaches wherein each of the first access element (e.g. Fig. 2G: T1) and the switch (e.g. Fig. 2G: 213a)  comprises a transistor (Fig. 2G: nmos transistor), and wherein a source of the transistor of the first access element (Fig. 2G: T1) is connected to a source of the transistor of the switch (Fig. 2G: 213a).
Regarding claim 12, Hsu and Lewis teach the NV-SRAM device according to claim 10. Hsu teaches wherein: 
the first access element (Fig. 2G: T1, T2) comprises a transistor having a gate connected to a first word-line (Fig. 2G: WL); and/or 
 one or both of the pair of second access elements (Fig. 2G: 214a) comprises a transistor having a gate connected to a second word-line (Fig. 2G: S3); and/or the switch (Fig. 2G: 213a) comprises a transistor having a gate connected to a first restore-line (Fig. 2G: y1); and/or the non-volatile bit-cell (Fig. 2G: 2a) is connected to a second restore-line (Fig. 2G: NWL).
Regarding claim 13, Hsu and Lewis teach the NV-SRAM device according to claim 1. Hsu teaches wherein: the SRAM bit-cell (Fig. 2G: 1a) is connected to a pair of first bit-lines (cell (Fig. 2G: BL, BLB) via a pair of first access elements cell (Fig. 2G: T1, T2); and
the pair of non-volatile bit-cells cell (Fig. 2G: 2a, 2b) is connected via a pair of switches cell (Fig. 2G: 213a, 213b) to the SRAM bit-cell cell (Fig. 2G: 1a).
Regarding claim 14, Hsu and Lewis teach the NV-SRAM device according to claim 13. Hsu teaches wherein each of the switches (Fig. 2G: 213a, 213b) comprises a transistor having a gate (Fig. 2G gates), and wherein the gates of the switches are electrically connected to each other (Fig. 2G: see y1 connecting line).
Regarding claim 15, Hsu and Lewis teach the NV-SRAM device according to claim 13. Hsu wherein each of the non-volatile bit- cells comprises a resistive memory element (Fig. 2G in context of para [0084]: RRAM cells).



Response to Arguments
Title objection is withdrawn based on title amendment submitted.
Based on applicant’s persuasive arguments (see Remarks 12/17/21, pages 6-7), previously set spec objection (section 6a of previous OA) is being withdrawn.
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection added based on newly added references. New rejection relies on  new references for any teaching or matter specifically challenged in the argument.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ahn (US 2010/0202191 A1): Fig. 1A-Fig. 3 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825